Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Kulbaski on May 17, 2022.
The application has been amended as follows: 

1. (Currently amended)  A rubbing plate for use with a side bearer of a railcar bogie, the side bearer being at the railcar bogie so as to slidably contact a slider above or under the side bearer, the rubbing plate comprising:
an opposing surface opposed to a sliding surface of the slider, the opposing surface including grooves,
wherein:
the grooves extend in a direction in which the rubbing plate of the side bearer slides on the slider,
the rubbing plate has a substantially cross shape in a plan view, and 
the substantially cross shaped rubbing plate has a longitudinal part extending along a car longitudinal direction and a crossing part extending along a car width direction, wherein the longitudinal part includes cutout portions at two corners of both ends thereof such that the longitudinal part is tapered, in the car width direction, toward an outside side of the longitudinal part 

10. (Currently Amended) A side bearer of a railcar bogie, the side bearer for use with the railcar bogie so as to slidably contact a slider arranged above or under the side bearer, the side bearer comprising:
a rubbing plate; and
a rubbing plate receiver for fixing to the railcar bogie and directly accommodating the rubbing plate, 
wherein the rubbing plate includes:
an opposing surface opposed to a sliding surface of the slider, the opposing surface including recesses including through holes or indents,
the rubbing plate has a substantially cross shape in a plan view, and
the substantially cross shaped rubbing plate has a longitudinal part extending along a car longitudinal direction and a crossing part extending along a car width direction, wherein the longitudinal part includes cutout portions at two corners of both ends thereof such that the longitudinal part is tapered, in the car width direction, toward an outside side of the longitudinal part 

11. (Currently Amended) A railcar bogie, comprising:
a bolster to support a car body;
a bogie frame;
a sliding unit, slidably disposed between the bolster and the bogie frame, the sliding unit including:
a slider; and
a side bearer to slidably contact the slider, the side bearer including:
	a rubbing plate;
	a rubbing plate receiver for fixing to accommodate the rubbing plate, the rubbing plate includes an opposing surface opposed to a sliding surface of the slider, the opposing surface including grooves,
wherein:
the grooves extend in a direction in which the rubbing plate of the side bearer slides on the slider,
the rubbing plate has a substantially cross shape in a plan view, and
the substantially cross shaped rubbing plate has a longitudinal part extending along a car longitudinal direction and a crossing part extending along a car width direction, wherein the longitudinal part includes cutout portions at two corners of both ends thereof such that the longitudinal part is tapered, in the car width direction, toward an outside side of the longitudinal part 
In the above amendments, the examiner further includes the word “substantially” in the expression “the cross shaped rubbing plate” to read -- the substantially cross shaped rubbing plate -- so as to maintain consistency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617